Citation Nr: 1717185	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-22 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial increased rating for bilateral hearing loss, evaluated as noncompensable prior to June 26, 2015, and as 10 percent disabling therefrom.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal is currently with the RO in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a May 2015 Video Conference hearing.  The hearing transcript is of record.  

In August 2015 and April 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to June 26, 2015, the Veteran had Level II hearing loss in the right ear and Level II hearing loss in the left ear.

2.  For the period beginning June 26, 2015, the Veteran has, at worst, Level V hearing loss in the right ear and Level IV hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  For the period prior to June 26, 2015, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.85, 4.86(a), Diagnostic Code 6100 (2016).

2.  For the period beginning June 26, 2015, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2014); 38 C.F.R. § 4.85, 4.86(a), Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, with regard to the issue being decided herein, the Veteran has indicated no such records, and all pertinent records have been obtained.


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86 (2016).

Analysis

In an October 2009 rating decision, the RO granted service connection for bilateral hearing loss.  A noncompensable evaluation was assigned, effective May 15, 2009.  The Veteran appealed this initial rating.  See September 2010 notice of disagreement.  In an October 2015 rating decision, based on the results from a June 26, 2015 private audiological evaluation, discussed further below, the RO granted an increased rating of 10 percent for the service-connected bilateral hearing loss, effective June 26, 2015, the date that ascertainable evidence of an increase in severity of the bilateral hearing loss was obtained.

Period Prior to June 26, 2015

The Veteran was afforded a VA audiological examination in October 2009.  The following audiometric findings were reported:

Hertz (Hz): 1000	2000	3000	4000	Average
Right (db):  30	40	55	55	45
Left (db):    30	50	55	65	50

Speech audiometry results revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left ear. 

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for an exceptional pattern of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of level II in the right ear and level II in the left ear.  See 38 C.F.R. § 4.85, Table VI (2016).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

The Veteran was afforded another VA audiological examination in September 2012.  The following audiometric findings were reported:

Hertz (Hz): 1000	2000	3000	4000	Average
Right (db):  35	50	60	60	51.25
Left (db):    35	50	60	70	53.75

Speech audiometry results revealed speech recognition ability of 82 percent in the right ear and 88 percent in the left ear. 

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for an exceptional pattern of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of level II in the right ear and level II in the left ear.  See 38 C.F.R. § 4.85, Table VI (2016).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

Accordingly, the Board finds that there has been no point, prior to June 26, 2015 when the Veteran's bilateral hearing loss disability met or approximated the criteria for a compensable rating.

Period Beginning June 26, 2015

The Veteran was afforded a private VA audiological evaluation on June 26, 2015.  The following audiometric findings were reported:

Hertz (Hz): 1000	2000	3000	4000	Average
Right (db):  35	55	65	65	55
Left (db):    35	60	65	70	57.5

Speech audiometry results revealed speech recognition ability of 72 percent in the right ear and 80 percent in the left ear. 

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for an exceptional pattern of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of level V in the right ear and level IV in the left ear.  See 38 C.F.R. § 4.85, Table V (2016).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 10 percent.

A noted above, in an October 2015 rating decision, based on the results from the June 26, 2015 private audiological evaluation, the RO granted an increased rating of 10 percent for the service-connected bilateral hearing loss, effective June 26, 2015, the first ascertainable evidence of an increase in hearing loss.  

The Veteran was afforded his most recent VA audiological examination in October 2015.  The following audiometric findings were reported:

Hertz (Hz): 1000	2000	3000	4000	Average
Right (db):  35	50	65	65	54
Left (db):    35	55	65	70	56

Speech audiometry results revealed speech recognition ability of 90 percent in the right ear and 96 percent in the left ear. 

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for an exceptional pattern of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of level II in the right ear and level I in the left ear.  See 38 C.F.R. § 4.85, Table V (2016).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 does not produce a rating in excess of 10 percent.

Accordingly, the Board finds that the Veteran's hearing loss disability does not currently meet or approximate the criteria for a rating in excess of 10 percent and has not at any time during the period beginning June 26, 2015.

Based on the analysis of the evidence above, a further staged rating, beyond that assigned by the RO, is not warranted.

With regard to an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1), the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of difficulty communicating with his wife, difficulty hearing on the telephone, difficulty hearing in crowds, difficulty watching television, and difficulty hearing his physician, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak v. Nicholson, 21 Vet. App. at 455 (2007).  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a) (2016)).  In the present case, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment are not applicable.

Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  The available schedular evaluations are adequate, as described above.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321(b)(1) based on the combined effect of service-connected disabilities is not warranted in this case.


ORDER

For the period prior to June 26, 2015, an increased (compensable) rating for bilateral hearing loss is denied.

For the period beginning June 26, 2015, a rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


